Citation Nr: 0310894	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for invasive papillary 
urothelial carcinoma, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  His DD Form 214 reflects one year, six 
months, and 21 days of foreign service and that he was 
awarded a purple heart, combat infantry badge, Vietnam 
Service Medal with Bronze Star, one over-seas bar (Vietnam), 
and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

His February 2002 substantive appeal reflects that the 
veteran requested a hearing before a Veterans Law Judge, 
formerly known as a Member of a Board.  The veteran was 
notified via letter in August 2002 of the time, place, and 
location of his September 2002 hearing.  The evidence of 
record reflects that the veteran failed to report for the 
scheduled hearing.  Accordingly, his request for a hearing is 
considered as withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


REMAND

In January 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to both 
issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 

1.  1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for invasive papillary 
urothelial carcinoma, claimed as secondary 
to herbicide exposure.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the December 2001 statement of the 
case.  The veteran and his representative 
should be given the opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



